Exhibit 10.10
Entrustment Agreement


THIS ENTRUSTMENT AGREEMENT (this “Agreement”) is made on July 12, 2010 by and
between 石仁焕, a Korean passport holder (the “Party A”), and WANG, Tao, a PRC
citizen (the “Party B”).


     Whereas, the Party A currently owns 100% issued and outstanding shares of
Swift Dynamic Limited, a British Virgin Islands Company (the “Company”).


 Whereas, the Party B has the expertise in operating and managing enterprise,
and Party A is to entrust Party B to exercise the shareholder’s rights of Swift
Dynamic Limited on behalf of Party A.


NOW, THERFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.  
The Party A hereby authorizes Party B as his exclusive agent and attorney for
the maximum period of time permitted by law and the Company’s Memorandum and
Articles of Association, with respect to all of his shareholder’s rights and
shareholder’s voting rights of the Company. Party B shall exercise such rights
in accordance with and within the parameters of the laws of the British Virgin
Islands and the Memorandum and Articles of Association of the Company.



2.  
Party B may establish and amend rules to govern how Party B shall exercise the
powers entrusted by the Party A herein, including, but not limited to, the
number or percentage of directors of the Company which shall be required to
authorize the exercise of the voting rights granted by the Party A, and Party A
shall only proceed in accordance with such rules.



3.  
Party A hereby granted Party B irrevocable authorization to operate and manage
the Company during the term of this Agreement. For the above purpose:

3.1  
Party B shall designate and appoint on behalf of Party A the Company’s
directors, legal representative, General Manager, Chief Financial Officer, and
other senior officers. If any member of such senior management leaves or is
dismissed by Party B on behalf of Party A, he or she will lose the qualification
to take such position with the Company. The person designated and appointed by
Party B in accordance with this section shall have the qualifications as a
Director, General Manager, Chief Financial Officer, and/or other relevant senior
officers pursuant to applicable laws.

3.2  
Party A hereby agrees to accept the corporate policies provided by Party B in
connection with the Company’s daily operations, financial management and the
employment and dismissal of the Company’s employees.

3.3  
Without the prior written consent of Party B, the Company shall not conduct any
transaction which may materially affect the assets, obligations, rights or the
operations of the Company.



 
 

--------------------------------------------------------------------------------

 
 
4.  
Party A agrees and shall procure the Company to exercise Party B’s decision,
subject to Memorandum and Articles of Association of the Company, regarding: (i)
issue or create any new shares, equity, registered capital, ownership interest,
or equity-linked securities, or any options or warrants that are directly
convertible into, or exercisable or exchangeable for, shares, equity, registered
capital, ownership interest, or equity-linked securities of the Company, other
similar equivalent arrangements: (ii) alter the shareholding structure of the
Company; (iii) cancel or otherwise alter the shares of the Company Party A
holds; (iv) amend the register of members or the memorandum and articles of
association of the Company; (v) liquidate or wind up the Company, or: (vi) act
or omit to act in such a way that would effect the interest of shares of the
Company Party A holds.



5.  
During the term of this Agreement, Party A hereby waive all the rights
associated with his shareholding, which have been granted to Party B under this
Agreement and shall not exercise such rights by Party A himself.



6.  
This ENTRUSTMENT AGREEMENT shall take effect on the date of execution by Parties
and shall remain in full force until unless terminated when Party A no longer
holds any shares of the Company.





[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is duly executed by each Party.




Party A: /s/ Renhuan Shi
Name: Renhuan Shi




Party B: /s/ Tao Wang
Name: Tao Wang
 
 
 

--------------------------------------------------------------------------------

 

